DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-27 are currently pending in the application; of these, claims 1 and 22 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting bits (as recited, for example, in line 1 of claim 1), the rotary drum (as recited, for example, in line 3 of claim 1), the shank of the bit (as recited, for example, in claim 5), the fluid drive system (as recited, for example, in claim 8), the electric drive system (as recited, for example, in claim 10), and the bit holder of the machine (as recited, for example, in claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 1 of claim 22, “the tool” lacks proper antecedent basis in the claims.
In line 4 of claim 26, “the electric linear actuator” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claim 1 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berning et al., U.S. Patent Application Publication No. 2019/0184534 (“Berning”).
	Berning discloses a method of removing cutting bits from a work machine (Berning Fig. 5, for example, shows a  bit 70 in the process of being removed from a bit holder 30, 40; the bit holder 30, 40 is one of a plurality of holders attached to the surface of a milling drum 80, as shown in Figs. 1-2), the method comprising:
engaging a cutting bit (i.e., the bit 70; Fig. 5) connected to a rotary drum (i.e., the milling drum 80; Figs. 1-2) of the machine with a bit removal tool (i.e., the bit removal tool shown in Fig. 5); 
actuating the bit removal tool to disconnect the bit from the machine (Berning Fig. 5 shows the bit removal tool in an actuated state and in the process of removing the bit 70); 
sensing a plurality of characteristics of removing the bit from the machine (Berning discloses sensing characteristics such as actuation of an initiator 12.1 of the bit removal tool and an identifier associated with an RFID transponder 101; see [0025]); and
determining that the bit has been disconnected from the machine based on the sensed characteristics (Berning [0076]: “It is conceivable to increment the count status of counting device 113, upon actuation of initiator 12.1, only when data of at least one identifier can be read out at the same time”).
With respect to claim 20, Berning discloses incrementing a numerical count of an electronic bit removal counter (first counting device 113; Fig. 6) by one after determining that the bit has been disconnected from the machine (Berning [0016]: “... the detection device is configured, upon actuation of the at least one initiator, to increment by one a count status of the counting device for the number of deinstalled bits....”; Berning [0053]: “... the count status of first counting device 113 is incremented with each bit 70 that is deinstalled....”).
With respect to claim 21, Berning discloses transmitting the numerical count to an output device (e.g., a “higher-order control unit”; see [0072]) connected to, adjacent to, or remote from the work machine (Berning [0072]: “Once maintenance has been completed, for example when all the worn-out bits 70 of a milling drum 80 have been deinstalled and replaced with new ones, the count status can be transmitted to a higher-order control unit....”).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

0.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 2-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berning as applied to claim 1 above, and further in view of Barezzani, U.S. Patent Application Publication No. 2017/0087709.
As discussed above, Berning discloses all of the limitations of claim 1. With respect to claim 2, Berning further discloses engaging the cutting bit (i.e., the bit 70) with a movable bit removal structure (second push-off portion 62; Figs. 5-6) of the bit removal tool (Berning [0069]: “Second push-off portion 62 abuts against support surface 73 of bit shank 71 of bit 70”; see Fig. 5) and displacing the movable bit removal structure to disconnect the bit from the machine (Berning [0069]: “Actuation of initiator 12.1 causes the piston arranged in cylinder 13 to be extended. That motion is transferred via second piston rod 14 to second positioning member 60, so that it pivots around its end-located mount. Second push-off portion 62 is thereby pushed against support surface 73 of the bit with the result that bit shank 71 is pushed out of second bit receptacle 42 ...”).  Berning does not, however, disclose sensing a distance that the movable bit removal structure is displaced, as recited.
In the same field of endeavor, Barezzani discloses a compression tool useable, for example, to compress (or crimp) connectors onto electrical cables (see, e.g., [0002]) and having a movable jaw (mobile jaw 14; see Figs. 8 and 12) that is driven by an actuation piston 12, to move linearly relative to a fixed jaw 13.  In order to determine the completion of a compression cycle of the tool, Barezzani teaches the use of a distance sensor 24 (Fig. 12) that senses a distance “D” between two reference points 25, 26 on the jaws 13, 14, respectively, that is indicative of a distance that the movable jaw 14 is displaced (see Barezzani [0061] - [0063]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Barezzani, to sense a distance that the Berning movable bit removal structure (i.e., the Berning second push-off portion 62) is displaced as one of the plurality of sensed characteristics, in order to allow a reliable determination of when the second push-off portion 62 has traveled far enough to free the bit 70 from its holder.
With respect to claim 3, Barezzani further discloses, in paragraphs [0061] - [0063], comparing the determined distance (i.e., the distance “delta D”) that the movable jaw 14 is displaced to a threshold distance (i.e., the reference value delta Dref; see [[0063]) and determining that the jaw movement cycle has ended (i.e., when the jaws 13, 14 have reached a closed position) when the determined distance is greater than or equal to the threshold difference.
With respect to claims 4-5, Berning discloses using the second push-off portion 62 to push the bit 70 until the bit shank 71 clears the second bit receptacle 42 (Berning [[0069]: “Second push-off portion 62 is thereby pushed against support surface 73 of the bit with the result that bit shank 71 is pushed out of second bit receptacle 42 ...”).  Accordingly, when applying the teaching of Barezzani to the Berning method, it would have been obvious to choose the threshold distance (i.e., the distance through which the tool second push-off portion 62 and bit 70 will travel) to be equal to or greater than the length of the shaft 71.
With respect to claim 6, Berning further discloses sensing a load on the bit removal tool (i.e., the force applied by the tool to the bit) and using this sensed load to determine that the bit has been disconnected from the machine (Berning [0025]: “It is also conceivable for the tool to be embodied to detect the force applied by the tool. The detection device can then be embodied to infer, based on the information regarding the applied force, whether installation or deinstallation of a bit has occurred”).
	With respect to claim 15, Berning further discloses sensing a load on the bit removal tool (i.e., the force applied by the tool to the bit) and using this sensed load to determine that the bit has been disconnected from the machine (Berning [0025]: “It is also conceivable for the tool to be embodied to detect the force applied by the tool. The detection device can then be embodied to infer, based on the information regarding the applied force, whether installation or deinstallation of a bit has occurred”).  It is considered that sensing a load on the bit removal tool in this manner inherently constitutes sensing a connection between the bit and a bit holder of the machine.

13.	Claims 7-9, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Berning and Barezzani as applied to claims 2 and 6 above, and further in view of White et al., U.S. Patent Application Publication No. 2020/0106230 (“White”).
As discussed above, the combination of Berning and Barezzani discloses all of the limitations of claims 2 and 6.  The combination does not, however, specifically disclose determining that the bit has been disconnected by determining that the sensed load is greater than or equal to a threshold load, as recited in claim 7.  With respect to claim 8, although Berning discloses a fluid drive system to actuate the bit removal tool (i.e., a hydraulic system, see, e.g., paragraphs [0023] and [0050]), Berning does not specifically disclose that sensing the load on the bit removal tool includes sensing a pressure of the fluid drive system, as recited.
In the same field of endeavor, White discloses a hydraulic compression tool useable, for example, to deform a crimp connector onto the surface of an electrical conductor to form a crimped connection (see, e.g., [0002]) and having a movable impactor (impactor 52; Figs. 3-4) that is driven by a hydraulic piston 60 of a hydraulic fluid drive system 28 (Fig. 2), to move linearly relative to a fixed anvil (anvil 54).  White teaches sensing a pressure of the fluid drive system 28 with a pressure sensor 27 and determining a completion of a compression cycle of the tool when the pressure sensed by the pressure sensor 27 is greater than or equal to a threshold pressure (White [0039]: “According to a further embodiment, ... an electrically operated relief valve electrically connected to the controller 24 may be provided.  According to this embodiment, the controller 24 monitors the pressure in the hydraulic drive 28 based on a signal from the pressure sensor 27 and opens the relief valve 29 when that pressure reaches the predetermined threshold value P.sub.threshold ending the crimp cycle...”)
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in White, to sense a pressure of the fluid drive system in Berning and to determine that the bit has been disconnected from the machine when the sensed pressure is greater than or equal to a threshold pressure, in order to more reliably detect when the Berning second push-off portion 62 has traveled far enough to free the bit 70 from its holder.
With respect to claims 12-14 and 18-19, White further discloses sensing a duration of time for actuating the tool and determining that an end of cycle has been reached when the sensed duration of time is greater than or equal to a threshold time that is indicative of a predetermined crimp cycle time (White [0039]: “If the predetermined threshold value P.sub.threshold cannot be reached after a predetermined period of time, e.g., 5 seconds, the controller 24 will end the crimp cycle ...”).  It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of this teaching in White, to sense a duration of time for actuating the Berning bit removal tool and determining that the bit has been disconnected when the sensed duration is greater than or equal to a threshold time that comprises a bit removal cycle time, in order to determine when the removal cycle has been completed.

14.	Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berning and Barezzani as applied to claim 6 above, and further in view of Weber et al., U.S. Patent Application Publication No. 2019/0168365 (“Weber”).
As discussed above, the combination of Berning and Barezzani discloses all of the limitations of claim 6.  Berning further discloses an electric drive system to actuate the bit removal tool (Berning [0023]: “The actuator can be constituted, for example, by a piston-cylinder system or by an electric-motor unit”; Berning [0069]: “It is conceivable to use other actuators instead of the piston-cylinder system, for example electric motor-driven actuators”).  Berning does not, however, specifically disclose that sensing the load on the bit removal tool includes sensing a current or voltage of the electric drive system, as recited in claim 10, or determining the bit has been disconnected when the sensed current or voltage is greater than or equal to a threshold, as recited in claim 11.
In the same field of endeavor, Weber discloses a compression tool useable, for example, to crimp terminals to ends of wires (see, e.g., [0002]) and having an actuator cam arm 170 (Fig. 2) that is pivoted (compare the position/orientation of the actuator cam arm 170 in Figs. 3-4) by an electric drive system (e.g., an electric motor 116 that turns a drive screw 122 to cause linear movement of a drive nut 182).  Weber teaches the use of a current sensor to determine the status of the overall system and further teaches stopping operation of a crimp cycle when sensed current exceeds a threshold (see paragraph [0028]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Weber, to sense a current of the electric drive system in Berning and to determine that the bit has been disconnected from the machine when the sensed current is greater than a threshold current, in order to more reliably detect when the Berning second push-off portion 62 has traveled far enough to free the bit 70 from its holder.

15.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Berning et al., U.S. Patent Application Publication No. 2019/0184534 (“Berning”) in view of Barezzani, U.S. Patent Application Publication No. 2017/0087709.
Berning discloses a system for removing cutting bits from a work machine, comprising: 
a bit removal tool (see Figs. 5-6) comprising: 
movable bit removal structure (e.g., second push-off portion 62) configured to engage a cutting bit connected to the work machine (see Fig. 5); 
an actuator (e.g., second positioning member 60) operatively connected and configured to displace the bit removal structure to remove the bit from the machine (Berning [0069]: “... motion is transferred via second piston rod 14 to second positioning member 60, so that it pivots around its end-located mount. Second push-off portion 62 is thereby pushed against support surface 73 of the bit with the result that bit shank 71 is pushed out of second bit receptacle 42 ...”); and 
an encoder (e.g., RFID reading device 111 and/or initiator 12.1; Figs. 5-6);
and 
a controller (detection device 110, including counting device 113; Fig. 6) communicatively connected to the encoder and configured to determine that the bit has been disconnected from the machine (Berning [0076]: “It is conceivable to increment the count status of counting device 113, upon actuation of initiator 12.1, only when data of at least one identifier can be read out at the same time”).
Berning does not specifically disclose an encoder that senses a displacement distance of the actuator and the controller configured to determine that the bit has been disconnected based on determining that the sensed displacement distance is greater than or equal to a threshold distance, as recited.
In the same field of endeavor, Barezzani discloses a compression tool useable, for example, to compress (or crimp) connectors onto electrical cables (see, e.g., [0002]) and having an actuator (e.g., mobile jaw 14; see Figs. 8 and 12) that is driven by an actuation piston 12, to move linearly relative to a fixed jaw 13.  In order to determine the completion of a compression cycle of the tool, Barezzani teaches the use of an encoder (e.g., distance sensor 24 in Fig. 12) that senses a distance “D” between two reference points 25, 26 on the jaws 13, 14, respectively, that is indicative of a distance that the movable jaw 14 is displaced (see Barezzani [0061] - [0063).  Barezzani further discloses, in paragraphs [0061] - [0063], comparing the determined distance (i.e., the distance “delta D”) that the movable jaw 14 is displaced to a threshold distance (i.e., the reference value delta Dref; see [[0063]) and determining that the jaw movement cycle has ended (i.e., when the jaws 13, 14 have reached a closed position) when the determined distance is greater than or equal to the threshold difference.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Barezzani, to provide the Berning device with an encoder that senses a distance that the actuator (e.g., the second positioning member 60) ) is displaced and to configure the Berning controller (i.e., the detection device 110/counting device 113) to determine that a bit has been disconnected when the sensed displacement is greater than or equal to a threshold distance, in order to reliably detect when a bit removal cycle has been completed.
With respect to claim 23, Berning discloses using the second push-off portion 62 of the second positioning member 60 to push the bit 70 until the bit shank 71 clears the second bit receptacle 42 (Berning [[0069]: “Second push-off portion 62 is thereby pushed against support surface 73 of the bit with the result that bit shank 71 is pushed out of second bit receptacle 42 ...”).  Accordingly, when applying the teaching of Barezzani to the Berning system, it would have been obvious to choose the threshold distance (i.e., the distance through which the tool second positioning member and bit 70 will travel) to be equal to or greater than the length of the shaft 71.

16.	Claim(s) 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Berning and Barezzani as applied to claim 22 above, and further in view of White et al., U.S. Patent Application Publication No. 2020/0106230 (“White”).
As discussed above, the combination of Berning and Barezzani discloses all of the limitations of claim 22.  Berning further discloses sensing a load on the bit removal structure (i.e., the force applied by the tool to the bit) and using this sensed load to determine that the bit has been disconnected from the machine (Berning [0025]: “It is also conceivable for the tool to be embodied to detect the force applied by the tool. The detection device can then be embodied to infer, based on the information regarding the applied force, whether installation or deinstallation of a bit has occurred”).  Neither Berning nor Barezzani, however, specifically disclose determining that the bit has been disconnected by determining that the sensed load is greater than or equal to a threshold load, as recited in claim 24.  
In the same field of endeavor, White discloses a hydraulic compression tool useable, for example, to deform a crimp connector onto the surface of an electrical conductor to form a crimped connection (see, e.g., [0002]) and having a movable impactor (impactor 52; Figs. 3-4) that is driven by a hydraulic piston 60 of a hydraulic fluid drive system 28 (Fig. 2), to move linearly relative to a fixed anvil (anvil 54).  White teaches sensing a pressure of the fluid drive system 28 with a pressure sensor 27 and determining a completion of a compression cycle of the tool when the pressure sensed by the pressure sensor 27 is greater than or equal to a threshold pressure (White [0039]: “According to a further embodiment, ... an electrically operated relief valve electrically connected to the controller 24 may be provided.  According to this embodiment, the controller 24 monitors the pressure in the hydraulic drive 28 based on a signal from the pressure sensor 27 and opens the relief valve 29 when that pressure reaches the predetermined threshold value P.sub.threshold ending the crimp cycle...”)
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in White, to sense a pressure of the fluid drive system in Berning and to determine that the bit has been disconnected from the machine when the sensed pressure is greater than or equal to a threshold pressure, in order to more reliably detect when the Berning second push-off portion 62 has traveled far enough to free the bit 70 from its holder.
With respect to claim 25, as noted above, White teaches a pressure sensor 27 that senses a pressure of the fluid drive system 28 and comparing the sensed pressure to a threshold pressure. 
With respect to claim 27, White further discloses sensing a duration of time for actuating the tool and determining that an end of cycle has been reached when the sensed duration of time is greater than or equal to a threshold time that is indicative of a predetermined crimp cycle time (White [0039]: “If the predetermined threshold value P.sub.threshold cannot be reached after a predetermined period of time, e.g., 5 seconds, the controller 24 will end the crimp cycle ...”).  It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of this teaching in White, to sense a duration of time for actuating the Berning bit removal tool and determining that the bit has been disconnected when the sensed duration is greater than or equal to a threshold time that comprises a bit removal cycle time, in order to determine when the removal cycle has been completed.

17.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Berning, Barezzani, and White as applied to claim 24 above, and further in view of Weber et al., U.S. Patent Application Publication No. 2019/0168365 (“Weber”).
As discussed above, the combination of Berning, Barezzani, and White discloses all of the limitations of claim 24.  Berning further discloses an electric drive system to actuate the bit removal tool (Berning [0023]: “The actuator can be constituted, for example, by a piston-cylinder system or by an electric-motor unit”; Berning [0069]: “It is conceivable to use other actuators instead of the piston-cylinder system, for example electric motor-driven actuators”).  Berning does not, however, specifically disclose that sensing the load on the bit removal tool includes sensing a current or voltage of the electric drive system or determining the bit has been disconnected when the sensed current or voltage is greater than or equal to a threshold, as recited in claim 26.
In the same field of endeavor, Weber discloses a compression tool useable, for example, to crimp terminals to ends of wires (see, e.g., [0002]) and having an actuator cam arm 170 (Fig. 2) that is pivoted (compare the position/orientation of the actuator cam arm 170 in Figs. 3-4) by an electric drive system (e.g., an electric motor 116 that turns a drive screw 122 to cause linear movement of a drive nut 182).  Weber teaches the use of a current sensor to determine the status of the overall system and further teaches stopping operation of a crimp cycle when sensed current exceeds a threshold (see paragraph [0028]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Weber, to sense a current of the electric drive system in Berning and to determine that the bit has been disconnected from the machine when the sensed current is greater than a threshold current, in order to more reliably detect when the Berning second push-off portion 62 has traveled far enough to free the bit 70 from its holder.

Allowable Subject Matter
18.	Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barimani et al. (U.S. 2019/0360333) discloses that a number of bits replaced in an earth working machine can automatically be determined by arranging a sensor in a bit removal tool.  Lefavour et al. (U.S. 2017/0028536) and Kanack et al. (U.S. 2020/0238487) disclose crimp tools having various sensors for measuring tool parameters and/or characteristics.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                             01 November 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672